DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of new grounds of rejection based on Staats ("Device for Directionally Selective Transmission and Reception of Electromagnetic Waves", DE 10190998 B4, pub. date 2014-10-30).

3.	On pg. 6 of Applicant’s Response, applicant argues that nevertheless, feature (a) as amended requires that "the uniform circular array [is] configured to receive wireless signals in an isotropic pattern ". This is in contrast to the disclosure of Scherzer, column 7, lines 37-46 and Scherzer, column 3, line 62 - column 4, line 1.

	Examiner respectfully disagrees with applicant’s argument. Fig. 9’s 901, 902, and 903 of Scherzer make up a uniform circular array (~similar to uniform circular array made up of 59, 60, and 61 of 58 in Fig. 3 of Applicant’s disclosure) configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is 

4.	On pg. 8, pars. 1-2 of Applicant’s Response, applicant argues that Scherzer is referring to a signal strength of a signal that is transmitted from each BTS. It is clear from at least Scherzer, column 5, lines 30-32 that the curvilinear arrays illustrated in figures 9 and 10 are part of the BTS (Base transceiver station, see column 5, lines 44-45). Hence, the curvilinear arrays (which the non-final official action has mapped to the uniform circular array) are part of the BTS. Hence, the cited portion of Scherzer does not refer to a signal strength received by any array of the BTS, but rather Scherzer is considering a strength of a signal transmitted from the BTS and received elsewhere. It is noted that the examiner's arguments on pages 4-6 of the non-final official action also relate to the power of "a signal transmitted from the BTS" (see, for example, Scherzer, column 11, lines 6-7). Hence, none of the cited portions of Scherzer refer to "signal strength information [which] is indicative of a strength of the wireless signals received by the uniform circular array". 

	Examiner respectfully disagrees with applicant’s argument. Claim 1, line 2 states, “an input to receive signal strength information and direction information from a uniform wherein the receiving the strength information and direction information is from a uniform circular array of an antenna apparatus (~BTS) transmitting and this is contrary to the applicant’s argument that the antenna apparatus (~BTS) does not transmit. Furthermore, base stations (BTSs) transmit as well as receive or they would just be a broadcast/transmitter point. Fig. 9, 901, 902, and 903 of Scherzer make up a uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array similar to Applicant’s uniform circular array formed by 59, 60, 61 shown in Fig. 3 of Applicant’s disclosure; Scherzer states in col. 15, lines 65-67, “in a CDMA system the received signal strength of a pilot signal from BTSi may be calculated for each service area grid point. This calculation is preferably made for each BTS in the service area as BTSi”, wherein the system receives BTSi the signal strength information from the BTS).
 
5. 	On pg. 8, par. 4 of Applicant’s Response, applicant argues that in particular, claim 1 defines a system in which an isotropic uniform circular array is used to direct a directional antenna that is rotatable. This concept is entirely absent from Aschermann and Scherzer. 

	Examiner respectfully disagrees with applicant’s argument. 

	Aschermann teaches a directional antenna that is rotatable (pars. 49, 37, and 50).
	A combination of Aschermann and Scherzer is a system in which an isotropic uniform circular array is used to direct a directional antenna that is rotable.
Aschermann teaches in pars. 49, 37, and 50, determining a rotational position of a directional antenna based on received signal strength information and direction information from an antenna.
 	Aschermann states in par. 49, “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”. 
Aschermann states in par. 37, “rotating action is deployed until the reception of the signal, at both adjacent antenna elements, of the interfering signal source is reduced to a minimum level”. 
Aschermann states in par. 50, “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 
	Scherzer was combined with Aschermann to remedy the deficiency of a uniform circular array configured to receive wireless signals in an isotropic pattern and perform simulations/calculations to control the antenna.
	Scherzer teaches a uniform circular array configured to receive wireless signals in an isotropic pattern (Fig. 9, 901, 902, and 903 makes up a uniform circular array configured to receive wireless signals in an isotropic pattern).
	Scherzer teach simulations/calculations based on signal information and controls the antenna based on the simulations/calculations (col. 18 line 53-54, col. 12 lines 27-29, col. 13 lines 41-43, col. 15 lines 65-67, and col. 15 lines 65-67).
		Scherzer teaches simulations of an operation of a wireless network for beam sculpting or contouring to provide network optimization (col. 18 line 53-54, “optimizing antenna pattern contours in a network has been simulated”; col. 12 lines 27-29, “BTS utilizes an antenna array adapted for directional communications (non-unitary gain in the azimuth)”; col. 13 lines 41-43, “the above equations may be discretized for simplified implementation, such as for simulation and other modeling”) 
		using signal strength information (col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”); and 
		direction information received (col. 10 line 65-col. 11 line 2, “the power transmitted by the BTS to the subscriber unit at direction θ may be denoted as 

Claim Interpretation

6.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means for” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Claim limitation of claim 4 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “receiving", “performing”, and “transmitting”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, namely, Applicant’s specification discloses means for receiving signal strength information and direction information, (see par. 12, “the antenna apparatus is configured to send the signal strength information and the direction information to a wireless network controller … the wireless network controller therefore does not typically form part of the antenna apparatus, but rather would generally form another component of the wireless network means for performing an iterative wireless network optimization procedure, (see par. 59, “a separate wireless network controller) provides a node (antenna) configuration including antenna beam width and direction, transmit power and a nulling trigger to an antenna controller 114” and Fig. 10); and means for transmitting at least one rotational positioning instruction (see par. 59, “The antenna controller 114 controls the antenna arrays by passing configuration information for the transmit mode, the transmit power and the receiver pattern to the front end circuitry 116. The front end control circuitry 116 converts these into the required switch control signals, attenuator (gain) control signals and phase shift control signals which are passed to the RF front end module 118. The RF front end module 118 represents the component of Figure 7 in which the switch, gain and phase components of Figure 6 are to be found. The antenna controller 114 also indicates an antenna direction to the antenna motor control circuitry 120, which controls the motor 122 in order to orientate the antenna arrays 110 in azimuth”).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aschermann (US 2010/0227648 A1) in view of Scherzer (US 7096040 B1), and further in view of Staats ("Device for Directionally Selective Transmission and Reception of Electromagnetic Waves", DE 10190998 B4, pub. date 2014-10-30).


 	Regarding claim 1, Aschermann teaches apparatus for controlling a wireless network ([0045], “By mechanically adjusting one or more antenna elements 1 by means of actuators 4 controlled by Tilt/Bearing control 6 under control of interference control 7, the position and size the overlap area of the beam pattern of antenna elements 1 is adapted”; [0058], “Reduction of sensitivity for interfering signal sources according to the present invention … provide an advantageous method for radio communication in wireless networks”) comprising:
 	an input to receive signal strength information and direction information from at least one antenna apparatus in the wireless network ([0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1”; Fig. 3, array of antenna elements 1; [0050], “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 are used 45 degrees etc.) from the center position of an element, the controller rotates all antenna elements 1 by 120 degrees (if 3 elements are used, or 90 degrees if 4 elements are used, etc.) in opposite direction to obtain a new starting point”; [0058], “Reduction of sensitivity for interfering signal sources according to the present invention … provide an advantageous method for radio communication in wireless networks”), 
	the at least one antenna apparatus including a directional antenna configured to be rotatably positioned about an axis with respect to a mounting portion (Fig. 2, antenna apparatus including a directional antenna 1 configured to be rotatably positioned about an axis with respect to a mounting portion; [0040], “Antenna element 1 is connectable mounted by means of two actuators 4 and rotating joint 2, enabling the antenna element pivoting. Actuators 4 and rotating joint are connectable mounted to mast 3”; [0049], “antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”);
 	configuration optimisation circuitry to perform an iterative wireless network optimisation procedure to determine at least one rotational position for the directional antenna ([0050], “rotates all antenna elements 1 by 120 degrees”, wherein the antenna element is directional since it rotates; Fig. 2, directional antenna element 1) of the at least one antenna apparatus on the basis of the signal strength information and the direction information received ([0049], [0037], and [0050]; antenna elements are rotated until a minimum interference level is achieved and the rotation adjustment is based on received signal strength information as well as current direction information of the antenna element; [0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0037], “rotating action is deployed until the reception of the signal, at both adjacent antenna elements, of the interfering signal source is reduced to a minimum level”; [0050], “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 are used 45 degrees etc.) from the center position of an element, the controller rotates all antenna elements 1 by 120 degrees (if 3 elements are used, or 90 degrees if 4 elements are used, etc.) in opposite direction to obtain a new starting point”), 
 	wherein the iterative wireless network optimisation procedure iterates in a direction of reduced interference for the at least one antenna apparatus ([0051-0052], “the impact of the interfering signal source is reduced by rotating one antenna element 1 … interference control 7 will continue to adapt the rotation of the one antenna element 1 based on the measured signal strength of each antenna element 1”); and
([0044], “Interference control 7 controls the phase shift devices 5 and the tilting and bearing of antenna elements 1 via the tilt/bearing control 6”; [0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0051-0052], “the impact of the interfering signal source is reduced by rotating one antenna element 1 … interference control 7 will continue to adapt the rotation of the one antenna element 1 based on the measured signal strength of each antenna element 1”).  
	Aschermann does not explicitly teach the uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array; that the at least one antenna apparatus includes a uniform circular array; and the determining at least one rotational position for a directional antenna of the at least one antenna apparatus is on the basis of a simulation of the operation of the wireless network using the signal strength information and the direction information received.
(Fig. 9, 901, 902, and 903 makes up a uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array; col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”); an antenna apparatus including a uniform circular array (Fig. 9, 901, 902, and 903 forms a uniform circular array similar to Applicant’s uniform circular array formed by 59, 60, 61 shown in Fig. 3 of Applicant’s disclosure; col. 21 line 21, “an arrangement of curvilinear arrays”); and a simulation of an operation of a wireless network for beam sculpting or contouring to provide network optimization (col. 18 line 53-54, “optimizing antenna pattern contours in a network has been simulated”; col. 12 lines 27-29, “BTS utilizes an antenna array adapted for directional communications (non-unitary gain in the azimuth)”; col. 13 lines 41-43, “the above equations may be discretized for simplified implementation, such as for simulation and other modeling”; beam sculpting or contouring requires determining rotational position for a directional antenna) using signal strength information (col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”; col. 16 line 25, eq. 25 (Ii (x,y)) interference equation used in simulation requiring input of Sk(x,y)) and direction information received (col. 10 line 65-col. 11 line 2, “the power transmitted by the BTS to the subscriber unit at direction θ may be denoted as overscore (P)(θ,r), and the interference experienced by the subscriber unit at direction θ may be denoted as I(θ,r)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Scherzer with the teaching of Aschermann in order to provide aggressive beam sculpting or contouring, such as for beams of a cellular base station, to thereby provide network optimization (Scherzer col. 1 lines 27-30) and to provide faster and more accurate adjustments of base station antennas based on simulation.
	The combination does not explicitly teach that wherein the isotropic pattern of the uniform circular array is limited azimuthally by upper and lower plates between which antenna elements of the uniform circular array are situated.
	However, Staats teaches wherein an isotropic pattern of a uniform circular array is limited azimuthally by upper and lower plates between which antenna elements of the uniform circular array are situated (Fig. 7, uniform circular array (2 and 4) is limited azimuthally by upper and lower plates between which antenna elements (14) of the uniform circular array (2 and 4) are situated; Figs. 4, uniform circular array (2 and 4) is limited azimuthally by upper and lower plates between which antenna elements (11) of the uniform circular array (2 and 4) are situated; pg. 9, par. 2, “one or the like realized sectors active coupling elements can on the entire circumference of the imaginary circle through all coupling elements 13 . 14 tragesslos electronically in φ = 360 ° / n (n-number of coupling elements to 360 ° in the horizontal direction) defined steps are moved as desired, so that in the azimuth direction 360 ° pivot angle of the main lobe can be achieved in n-steps”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Staats with the teaching of Aschermann as modified by Scherzer in order to enable radiation in both polarization planes independently, has a high gain and in the case of the pivoting of the radiation pattern only a few electronic means, in particular no phase shifter, must be used, which also in the device should be very stable and easy to manufacture in their execution (Staats pg. 3, par. 2).

	Regarding claim 3, Aschermann teaches a method of controlling a wireless network ([0045], “By mechanically adjusting one or more antenna elements 1 by means of actuators 4 controlled by Tilt/Bearing control 6 under control of interference control 7, the position and size the overlap area of the beam pattern of antenna elements 1 is adapted”; [0058], “Reduction of sensitivity for interfering signal sources according to the present invention … provide an advantageous method for radio communication in wireless networks”) comprising the steps of:
 	receiving signal strength information and direction information from at least one antenna apparatus in the wireless network ([0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1”; Fig. 3, array of antenna elements 1; [0050], “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 are used 45 degrees etc.) from the center position of an element, the controller rotates all antenna elements 1 by 120 degrees (if 3 elements are used, or 90 degrees if 4 elements are used, etc.) in opposite direction to obtain a new starting point”; [0058], “Reduction of sensitivity for interfering signal sources according to the present invention … provide an advantageous method for radio communication in wireless networks”);
 	performing an iterative wireless network optimisation procedure to determine at least one rotational position for a directional antenna configured to be rotatably positioned about an axis with respect to a mounting portion (Fig. 2, antenna apparatus including a directional antenna 1 configured to be rotatably positioned about an axis with respect to a mounting portion; [0040], “Antenna element 1 is connectable mounted by means of two actuators 4 and rotating joint 2, enabling the antenna element pivoting. Actuators 4 and rotating joint are connectable mounted to mast 3”; [0049], “antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0050], “rotates all antenna elements 1 by 120 degrees”, wherein the antenna element is directional since it rotates; Fig. 2, directional antenna element 1) 
 	of the at least one antenna apparatus on the basis of the signal strength information and the direction information received ([0049], [0037], and [0050]; antenna elements are rotated until a minimum interference level is achieved and the rotation adjustment is based on received signal strength information as well as current direction information of the antenna element; [0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0037], “rotating action is deployed until the reception of the signal, at both adjacent antenna elements, of the interfering signal source is reduced to a minimum level”; [0050], “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 are used 45 degrees etc.) from the center position of an element, the controller rotates all antenna elements 1 by 120 degrees (if 3 elements are used, or 90 degrees if 4 elements are used, etc.) in opposite direction to obtain a new starting point”), 
 	wherein the iterative wireless network optimisation procedure iterates in a direction of reduced interference for the at least one antenna apparatus ([0051-0052], “the impact of the interfering signal source is reduced by rotating one antenna element 1 … interference control 7 will continue to adapt the rotation of the one antenna element 1 based on the measured signal strength of each antenna element 1”); and
 	transmitting at least one rotational positioning instruction in dependence on the at least one rotational position to the at least one antenna apparatus in the wireless network to cause the at least one antenna apparatus to rotationally position its directional antenna in accordance with the at least one rotational positioning instruction ([0044], “Interference control 7 controls the phase shift devices 5 and the tilting and bearing of antenna elements 1 via the tilt/bearing control 6”; [0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0051-0052], “the impact of the interfering signal source is reduced by rotating one antenna element 1 … interference control 7 will continue to adapt the rotation of the one antenna element 1 based on the measured signal strength of each antenna element 1).     
	Aschermann does not explicitly teach the uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array; that the at least one antenna apparatus includes a uniform circular array; and determining at least one rotational position for a directional antenna of the at least one 
	However, Scherzer teaches a uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array (Fig. 9, 901, 902, and 903 makes up a uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array; col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”), an antenna apparatus including a uniform circular array (Fig. 9, 901, 902, and 903 forms a uniform circular array similar to Applicant’s uniform circular array formed by 59, 60, 61 shown in Fig. 3 of Applicant’s disclosure; col. 21 line 21, “an arrangement of curvilinear arrays”; col. 21 line 21, “an arrangement of curvilinear arrays”); and 
	a simulation of an operation of a wireless network for beam sculpting or contouring to provide network optimization (col. 18 line 53-54, “optimizing antenna pattern contours in a network has been simulated”; col. 12 lines 27-29, “BTS utilizes an antenna array adapted for directional communications (non-unitary gain in the azimuth)”; col. 13 lines 41-43, “the above equations may be discretized for simplified implementation, such as for simulation and other modeling”; beam sculpting or contouring requires determining rotational position for a directional antenna) 
(col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”; col. 16 line 25, eq. 25 (Ii (x,y)) interference equation used in simulation requiring input of Sk(x,y)) and 
	direction information received (col. 10 line 65-col. 11 line 2, “the power transmitted by the BTS to the subscriber unit at direction θ may be denoted as overscore (P)(θ,r), and the interference experienced by the subscriber unit at direction θ may be denoted as I(θ,r)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Scherzer with the teaching of Aschermann in order to provide aggressive beam sculpting or contouring, such as for beams of a cellular base station, to thereby provide network optimization (Scherzer col. 1 lines 27-30) and to provide faster and more accurate adjustments of base station antennas based on simulation.
 	The combination does not explicitly teach that wherein the isotropic pattern of the uniform circular array is limited azimuthally by upper and lower plates between which antenna elements of the uniform circular array are situated.
	However, Staats teaches wherein an isotropic pattern of a uniform circular array is limited azimuthally by upper and lower plates between which antenna elements of the uniform circular array are situated (Fig. 7, uniform circular array (2 and 4) is limited azimuthally by upper and lower plates between which antenna elements (14) of the uniform circular array (2 and 4) are situated; Figs. 4, uniform circular array (2 and 4) is limited azimuthally by upper and lower plates between which antenna elements (11) of the uniform circular array (2 and 4) are situated; pg. 9, par. 2, “one or the like realized sectors active coupling elements can on the entire circumference of the imaginary circle through all coupling elements 13 . 14 tragesslos electronically in φ = 360 ° / n (n-number of coupling elements to 360 ° in the horizontal direction) defined steps are moved as desired, so that in the azimuth direction 360 ° pivot angle of the main lobe can be achieved in n-steps”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Staats with the teaching of Aschermann as modified by Scherzer in order to enable radiation in both polarization planes independently, has a high gain and in the case of the pivoting of the radiation pattern only a few electronic means, in particular no phase shifter, must be used, which also in the device should be very stable and easy to manufacture in their execution (Staats pg. 3, par. 2).

 	Regarding claim 4, Aschermann teaches apparatus for controlling a wireless network ([0045], “By mechanically adjusting one or more antenna elements 1 by means of actuators 4 controlled by Tilt/Bearing control 6 under control of interference control 7, the position and size the overlap area of the beam pattern of antenna elements 1 is adapted”; [0058], “Reduction of sensitivity for interfering signal sources according to the present invention … provide an advantageous method for radio communication in wireless networks”) comprising:
([0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1”; [0050], “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 are used 45 degrees etc.) from the center position of an element, the controller rotates all antenna elements 1 by 120 degrees (if 3 elements are used, or 90 degrees if 4 elements are used, etc.) in opposite direction to obtain a new starting point”; Fig. 3, array of antenna elements 1; [0058], “Reduction of sensitivity for interfering signal sources according to the present invention … provide an advantageous method for radio communication in wireless networks”),
the at least one antenna apparatus including a directional antenna configured to be rotatably positioned about an axis with respect to a mounting portion (Fig. 2, antenna apparatus including a directional antenna 1 configured to be rotatably positioned about an axis with respect to a mounting portion; [0040], “Antenna element 1 is connectable mounted by means of two actuators 4 and rotating joint 2, enabling the antenna element pivoting. Actuators 4 and rotating joint are connectable mounted to mast 3”; [0049], “antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”);
 	means for performing an iterative wireless network optimisation procedure to determine at least one rotational position for a directional antenna ([0050], “rotates all antenna elements 1 by 120 degrees”, wherein the antenna element is directional since it rotates; Fig. 2, directional antenna element 1) 
of the at least one antenna apparatus on the basis of the signal strength information and the direction information received ([0049], [0037], and [0050]; antenna elements are rotated until a minimum interference level is achieved and the rotation adjustment is based on received signal strength information as well as current direction information of the antenna element; [0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0037], “rotating action is deployed until the reception of the signal, at both adjacent antenna elements, of the interfering signal source is reduced to a minimum level”; [0050], “antenna elements 1 are however limited to a bearing change of somewhat more then 180 degrees. If movement is detected (~receive direction information) beyond a maximum of 60 degrees (for 3 element, if 4 are used 45 degrees etc.) from the center position of an element, the controller rotates all antenna elements 1 by 120 degrees (if 3 elements are used, or 90 degrees if 4 elements are used, etc.) in opposite direction to obtain a new starting point”), 
 	wherein the iterative wireless network optimisation procedure iterates in a direction of reduced interference for the at least one antenna apparatus ([0051-0052], “the impact of the interfering signal source is reduced by rotating one antenna element 1 … interference control 7 will continue to adapt the rotation of the one antenna element 1 based on the measured signal strength of each antenna element 1”); and
 	means for transmitting at least one rotational positioning instruction in dependence on the at least one rotational position to at least one antenna apparatus in the wireless network to cause the at least one antenna apparatus to rotationally position its directional antenna in accordance with the at least one rotational positioning instruction ([0044], “Interference control 7 controls the phase shift devices 5 and the tilting and bearing of antenna elements 1 via the tilt/bearing control 6”; [0049], “Interference control 7 checks the received signal strength (~receive signal strength information) from each antenna element 1 … All antenna elements 1 are then rotated in bearing in the direction, as shown in FIG. 1b from the second strongest to the strongest antenna element 1 until the received signal strength of the interference of these two antenna elements 1 is substantial equal. The interference control 7 will continue to rotate, based on the measured values from each antenna element 1”; [0051-0052], “the impact of the interfering signal source is reduced by rotating one antenna element 1 … interference control 7 will continue to adapt the rotation of the one antenna element 1 based on the measured signal strength of each antenna element 1”).  
	Aschermann does not explicitly teach the uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array; that the at least one antenna apparatus includes a uniform circular array; and the determining at least one rotational position for a directional antenna of the at least one antenna apparatus is on the basis of a simulation of the operation of the wireless network using the signal strength information and the direction information received.
	However, Scherzer teaches a uniform circular array configured to receive wireless signals in an isotropic pattern, wherein a signal strength information is indicative of a strength of wireless signals received by the uniform circular array (Fig. 9, 901, 902, and 903 makes up a uniform circular array configured to receive wireless signals in an isotropic pattern, wherein the signal strength information is indicative of a strength of the wireless signals received by the uniform circular array; col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”); an antenna apparatus including a uniform circular array (Fig. 9, 901, 902, and 903 forms a uniform circular array similar to Applicant’s uniform circular array formed by 59, 60, 61 shown in Fig. 3 of Applicant’s disclosure; col. 21 line 21, “an arrangement of curvilinear arrays”); and 
	a simulation of an operation of a wireless network for beam sculpting or contouring to provide network optimization (col. 18 line 53-54, “optimizing antenna pattern contours in a network has been simulated”; col. 12 lines 27-29, “BTS utilizes an antenna array adapted for directional communications (non-unitary gain in the azimuth)”; col. 13 lines 41-43, “the above equations may be discretized for simplified implementation, such as for simulation and other modeling”; beam sculpting or contouring requires determining rotational position for a directional antenna) 
	using signal strength information (col. 15 lines 65-67, “received signal strength of a pilot signal from BTSi may be calculated for each service area grid point”; col. 16 line 25, eq. 25 (Ii (x,y)) interference equation used in simulation requiring input of Sk(x,y)) and direction information received (col. 10 line 65-col. 11 line 2, “the power transmitted by the BTS to the subscriber unit at direction θ may be denoted as overscore (P)(θ,r), and the interference experienced by the subscriber unit at direction θ may be denoted as I(θ,r)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Scherzer with the teaching of Aschermann in order to provide aggressive beam sculpting or contouring, such as for beams of a cellular base station, to thereby provide network optimization (Scherzer col. 1 lines 27-30) and to provide faster and more accurate adjustments of base station antennas based on simulation.
	The combination does not explicitly teach wherein the isotropic pattern of the uniform circular array is limited azimuthally by upper and lower plates between which antenna elements of the uniform circular array are situated.
(Fig. 7, uniform circular array (2 and 4) is limited azimuthally by upper and lower plates between which antenna elements (14) of the uniform circular array (2 and 4) are situated; Figs. 4, uniform circular array (2 and 4) is limited azimuthally by upper and lower plates between which antenna elements (11) of the uniform circular array (2 and 4) are situated; pg. 9, par. 2, “one or the like realized sectors active coupling elements can on the entire circumference of the imaginary circle through all coupling elements 13 . 14 tragesslos electronically in φ = 360 ° / n (n-number of coupling elements to 360 ° in the horizontal direction) defined steps are moved as desired, so that in the azimuth direction 360 ° pivot angle of the main lobe can be achieved in n-steps”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Staats with the teaching of Aschermann as modified by Scherzer in order to enable radiation in both polarization planes independently, has a high gain and in the case of the pivoting of the radiation pattern only a few electronic means, in particular no phase shifter, must be used, which also in the device should be very stable and easy to manufacture in their execution (Staats pg. 3, par. 2).


2 is rejected under 35 U.S.C. 103 as being unpatentable over Aschermann in view of Scherzer, further in view of Staats, and further in view of Hackett (US 2011/0111700 A1).

	Regarding claim 2, Aschermann in view of Scherzer, and further in view of Staats teaches the apparatus as claimed in claim 1.
	However, the combination does not explicitly teach wherein the iterative wireless network optimisation procedure further comprises determining a selected beam pattern from a set of beam patterns for the directional antenna of the at least one antenna apparatus.  
	However, Hackett teaches wherein an iterative wireless network optimisation procedure further comprising determining a selected beam pattern from a set of beam patterns for a directional antenna of at least one antenna apparatus ([0219], “antenna or array of antennas can be configured to direct electromagnetic radiation preferentially toward the ground at an oblique angle, the angle selected to capitalize on the effects of ground wave propagation to increase transmission distance at a selected transmission power level. For example, the radiation pattern can be adaptively modified, with respect to the angle of a main lobe thereof, in order to increase the received signal strength at a selected receiver. Feedback from the receiver can be used to assist in selecting a radiation pattern for this purpose”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hackett with the . 

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643